442 So.2d 431 (1983)
James L. DINGESS, Appellant,
v.
FLORIDA AIRCRAFT SALES AND LEASING, INC., A Florida Corporation, Appellee.
No. 83-582.
District Court of Appeal of Florida, Fifth District.
December 22, 1983.
Leon M. Boyajan, II, of J. Russell Hornsby, P.A., Orlando, for appellant.
Gary E. Massey, of Massey, Alper & Walden, Altamonte Springs, for appellee.
DAUKSCH, Judge.
This is an appeal from an Order denying the appellant's Motion for Leave to File Amended Complaint and a judgment on the pleadings. We find that the trial court abused its discretion by failing to grant the appellant at least one chance to *432 amend his complaint. Townsend v. Ward, 429 So.2d 404 (Fla. 1st DCA 1983); Lewis v. Howanitz, 378 So.2d 310 (Fla. 3d DCA 1979); Ayers v. Home Owners Association of Killearn Estates, 360 So.2d 1326 (Fla. 1st DCA 1978). Leave to amend shall be given freely when justice so requires and it should not be denied unless the privilege has been abused or the complaint is clearly not amendable. Fla.R.Civ.P. 1.190(a).
REVERSED and REMANDED.
COBB, J., and DIAMANTIS, Associate Judge, concur.